   Case 2:10-md-02179-CJB-JCW Document 26143 Filed 12/12/19 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


In Re: Oil Spill by the Oil Rig            *
“Deepwater Horizon” in the Gulf                       MDL 2179
of Mexico, on April 20, 2010               *
                                                      SECTION: J(2)
                                           *
Applies to: 12-cv-968, BELO                           JUDGE BARBIER
                                           *
AND                                                   MAG. JUDGE WILKINSON
                                           *
BELO Cases identified below



                               ORDER
[Order to Show Cause re: BP’s December 11, 2019 Status Report Pursuant
                 to First Amended BELO CMO No. 2]

      BELO Case Management Order No. 1 requires BELO plaintiffs to provide

defendants with certain information and materials within 90 days of the date the

complaint was filed. (Rec. Doc. 14099 ¶ II(1), amended by Rec. Doc. 24221). According

to BP’s status report of December 11, 2019 (Rec. Doc. 26141), the 18 BELO plaintiffs

identified below failed to provide full and complete disclosures by the initial 90-day

deadline, were granted an extension and ordered to comply by the extended deadline,

and then failed to provide full and complete disclosures by the extended deadline.

Therefore, and in accordance with First Amended BELO Case Management Order

No. 2 ¶ 5 (Rec. Doc. 25738),

      IT IS ORDERED that counsel for the 18 BELO plaintiffs identified below

shall appear before the undersigned on Wednesday, January 8, 2020 at 9:30 a.m. and
   Case 2:10-md-02179-CJB-JCW Document 26143 Filed 12/12/19 Page 2 of 2



SHOW CAUSE why these cases should not be dismissed with prejudice for failure to

prosecute and/or pursuant to Fed. R. Civ. P. 37(b)(2)(A)(v).

       IT IS FURTHER ORDERED that plaintiffs’ counsel shall file a written

response by no later than Monday, January 6, 2020 at 5:00 p.m. Each law firm shall

file a single response addressing the status of all of its clients identified in this order.

The response shall be filed in the MDL master docket, No. 10-md-2170, and reference

the individual BELO cases to which it pertains.

       NOTE: No attorney may appear at the Show Cause Hearing unless they are

enrolled as counsel of record in the individual case(s) corresponding to their client(s).

           Docket              Plaintiff             Plaintiff's Counsel    Deficiency (per
           Number                                                            BP’s Status
                                                                               Report)
    1.    19-11522   Barfield, Dennis James, Jr.    Nations Law Firm       No production
    2.    19-11523   Bess, Gene Autry               Nations Law Firm       No production
    3.    19-11540   Boyd, Tracey Lynell            Nations Law Firm       No production
    4.    19-11555   Pham, Johnny Huan              Nations Law Firm       No production
    5.    19-11557   Rule, Jason Wilson             Nations Law Firm       No production
    6.    19-11565   Scott, Stanley Earl            Nations Law Firm       No production
    7.    19-11634   Fredricks, Jamie Lymond        Nations Law Firm       No production
    8.    19-11640   Winn, Tonya Maria              Nations Law Firm       No production
    9.    19-11649   Orr, Elnora Lorraine           Nations Law Firm       No production
    10.   19-11737   Billiot, Derek John            Nations Law Firm       No production
    11.   19-11746   Garrett, Leo Paul              Nations Law Firm       No production
    12.   19-11749   Luke, Terry Patrick            Nations Law Firm       No production
    13.   19-11750   Musgrove, Demetrius Lomax      Nations Law Firm       No production
    14.   19-11754   Cheramie, Peter James          Nations Law Firm       No production
    15.   19-11758   Smith, Octavias Shantel1       Nations Law Firm       No production
    16.   19-11821   Bennett, Emmett Jason          Nations Law Firm       No production
    17.   19-11839   McNichols, Terrence Quinone    Nations Law Firm       No production
    18.   19-11849   Wilson, Michael Jerome         Nations Law Firm       No production

       New Orleans, Louisiana, this 12th day of December, 2019.




                                                         United States District Judge

                                             2
